The State /s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 31, 2015

                                       No. 04-15-00223-CR

                                            Carlos FAZ,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR10674
                      The Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER

       The appellant’s motion for extension of time to file the brief is GRANTED.                 The
appellant’s brief will be due 30 days after the last portion of the reporter’s record is filed.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court